EXHIBIT 10.175

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation, (“Assignee”) all of Assignor’s right, title
and interest as a party to that certain Purchase and Sale Agreement [Portfolio
#2] (the “Purchase Agreement”) by and between INLAND REAL ESTATE ACQUISITIONS,
INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, (“Seller”),
dated October 17,  2007, as amended, with respect to the purchase and sale of
those certain parcel(s) of land more fully defined on Exhibit A, attached hereto
(the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

 

     President

 

 

 

ASSIGNEE:

 

INLAND AMERICAN REAL ESTATE TRUST,

 

 

INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:  Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

7

 

FL00299

 

Osceola Office

 

111 East Osceola Street

 

Stuart

 

FL

 

34994

 

Martin

 

6,300

 

7

 

FL01014

 

Avon Park U.S. Highway 27 South Branch

 

601 U.S. Highway 27 South

 

Avon Park

 

FL

 

33825

 

Highlands

 

5,169

 

7

 

FL01069

 

Weeki Wachee Office

 

4066 Commercial Way

 

Spring Hill

 

FL

 

34606

 

Hernando

 

9,040

 

7

 

FL01074

 

Seven Hills Office

 

1170 Mariner Boulevard

 

Spring Hill

 

FL

 

34609

 

Hernando

 

6,400

 

7

 

FL01140

 

Metrowest Branch

 

2401 South Hiawassee Road

 

Orlando

 

FL

 

32835

 

Orange

 

5,000

 

7

 

FL01154

 

Holly Hill

 

1510 Ridgewood Avenue

 

Holly Hill

 

FL

 

32117

 

Volusia

 

12,538

 

7

 

FL01218

 

The Villages Branch

 

101 LaGrande Boulevard

 

Lady Lake

 

FL

 

32159

 

Lake

 

4,380

 

12

 

FL00194

 

Homosassa Springs Office

 

4650 South Suncoast Boulevard

 

Homosassa

 

FL

 

34446

 

Citrus

 

3,200

 

12

 

FL00195

 

West Inverness Office

 

2001 West Highway 44

 

Inverness

 

FL

 

34453

 

Citrus

 

3,360

 

12

 

FL00947

 

Jupiter Office

 

17350 Alternate A-1-A

 

Jupiter

 

FL

 

33477-5854

 

Palm Beach

 

4,078

 

12

 

FL01056

 

South Peninsula Branch

 

3640 South Atlantic Avenue

 

Daytona Beach Shores

 

FL

 

32127

 

Volusia

 

2,352

 

12

 

FL01059

 

Zephyrhills Main Office

 

5435 Gall Boulevard

 

Zephyrhills

 

FL

 

33541

 

Pasco

 

20,300

 

12

 

FL01348

 

Belleview Office

 

5760 Southeast State Road 484

 

Belleview

 

FL

 

34420

 

Marion

 

3,590

 

 

--------------------------------------------------------------------------------